ON MOTION FOE BEHEABING.
Rombaueb, P. J.
The mover claims that the opinion is opposed to Spring ate to use of Nelson Distilling Company v. Koppelman Furniture Company, 51 Mo. App. 1, in that it ignores the fact, that before condition broken, the mortgagor in possession had a vendible interest in the goods. The mover ignores the fact, that the plaintiffs’ claim to the property was made after condition broken. The mortgage recites, that “in case of sale or disposal, or attempt to sell or dispose of said property,” the mortgagees may take the said property or any part thereof into their possession'. It was correctly decided by the Kansas City court of appeals in Brown v. Hawkins, 54 Mo. App. 75, that this clause in a mortgage is broad enough to work a default by an attempt of involuntary alienation; As to'the date of the claim there was an attempt to sell the goods under executions against the mortgagor, the mortgagee became at that date invested with the full legal title,, and no right remained in the mortgagor which was the subject of sale.
The motion for rehearing is overruled.
All the judges concur.